For Release 6:30 a.m. CDT VIGNETTE REPORTS THIRD QUARTER 2 Company reports strong cash flow from operations despite license revenue shortfall AUSTIN, Texas— October 25, 2007— Vignette Corporation (NASDAQ: VIGN) today announced that total revenue for the third quarter 2007 was $43.5 million, down 11.7% from the third quarter of 2006. Third quarter GAAP net income decreased 7.2% and diluted EPS was flat over the third quarter of 2006. Vignette’s GAAP net income for the quarter was $3.0 million and diluted EPS was $0.11, versus $3.3 million and $0.11 in the same quarter of last year. Vignette generated $8.3 million of cash flow from operations during the quarter. Vignette’s non-GAAP net income increased 1.5% over the third quarter of 2006, to $5.8 million. Non-GAAP net income per share was $0.21 for the third quarter 2007. In the year-earlier period, non-GAAP net income was $5.7 million and non-GAAP earnings amounted to $0.19 per share. Non-GAAP results exclude purchased in-process research and development, acquisition-related charges, stock option expense, amortization expense for certain intangible assets and one-time charges and gains. “After four consecutive quarters of strong results, we had a challenging third quarter as we experienced a significant shortfall in license revenue,” said Mike Aviles, president and chief executive officer at Vignette. “We continue to take action around sales enablement, pipeline and alliances. The good news is we delivered significant positive cash flow and our 12th straight quarter of profitability. Our year-to-date results remain strong,and we have some exciting product releases hitting the marketplace.” New Business Vignette recognized orders from new and existing customers during the quarter, including Australian Unity Group Services, Catholic Health Initiatives, County of Orange, George Washington University, Instituto Federal Electoral (Mexico), Insurance Australia Limited, Legislative Council of California, Macquarie Bank, NASA and eTouch, National Health Insurance Corporation, ParAccel, QualChoice Health Plan, Regents of the University of California, Road Traffic Safety Authority, Seoul City Gas, The Travel Channel, Unitrin Services Company, Vertrue Incorporated and Vision Super. Products and Innovation · Vignette delivered significant usability enhancements with its latest release of Vignette Content Management (VCM). VCM addresses the needs of business users who are looking for a more streamlined process for creating and delivering richer, more engaging Web experiences. VCM adds the ability for content contributors to create customizable start pages, which reduce the number of steps required to publish or update content. Usability enhancements were also made to the in-context editing tools, which use the Web site as the interface to create and modify content and allow for entire pages to be replicated for use anywhere within the site. · Vignette announced a new product module, Rich Media Services, which is tightly integrated within Vignette Content Management. Rich Media Services enables organizations in any industry to create multiple variations of digital assets such as images, video metadata, podcasts, Adobe Flash and other interactive components. Those assets, even in different sizes and formats, can be managed, approved and published as one unique item, making it easier and quicker for organizations to bring those assets to market and start recognizing revenue. · Vignette Records and Documents added support for third-party repositories, including Microsoft® Office SharePoint® Server 2007, and integration with 2007 Microsoft Office. The latest release also featuresimproved litigation and legal hold capabilities to support governance requirements, enhanced email archiving capabilities and support for RSS. Industry Recognition · Vignette was named to the Leaders quadrant in the Gartner Magic Quadrant for Horizontal Portal Products, 20071 report. · Vignette customer USA.gov was recognized as the best federal e-government Web site according to the eighth annual Brown University U.S. e-government study. · Vignette’s Next-Generation Web solution was named a ‘Trend-Setting Product of 2007’ by KMWorld magazine, a leading publication focused on the content management industry. Vignette Village Vignette's annual user conferences take place in Dallas, TX (Oct. 29-31), Sydney, Australia (Nov. 8) and Barcelona, Spain (Nov. 13-15). Vignette Village features more than 100 breakout sessions with many being delivered by customers. The theme is “Make the Customer Connection,” in recognition of the high priority Vignette customers place on improving every aspect of their online customer interactions. For additional information, visit www.VignetteVillage.com. Stock Repurchase Program Vignette continued the stock buyback program it began in November 2006.During the quarter, Vignette purchased an additional 763,000 shares of common stock on the open market at an average price of $19.30.As of the end of the quarter, Vignette had purchased a total of 3.5 million shares at an average price of $18.15 since the $75 million share repurchase program commenced. 4Q 2007 Financial Outlook Vignette currently anticipates fourth quarter 2007 revenue to be between $45.0 million and $50.0 million. Fourth quarter 2007 GAAP net income is currently expected to be between $0.09 and $0.15 per share on a fully diluted basis. The company expects fourth quarter 2007 non-GAAP net income per share to be between $0.19 and $0.26 per share on a fully diluted basis. For a discussion of factors that could cause actual results to differ materially from these targets, see 'Forward-Looking Statements' below. Conference Call Details Vignette will host a conference call and live Webcast regarding its third quarter financial results on Thursday, October 25, 2007, at 8:00 a.m. EDT. To access the Webcast, visit the Investor Relations section of Vignette’s Web site. If you are not able to access the live Webcast, dial-in information is as follows: Dial-in number: (888) 201-0273 International Dial-in: (706) 634-9519 Call title: Vignette Financial Results The Webcast and conference call will be archived and available for replay from Thursday, October 25, 2007, at 9:00 a.m. EDT to Sunday, November 25, 2007, at 11:59 p.m. EST. The replay information is as follows: Toll-free number:(800) 642-1687 International number: (706) 645-9291 Access code: 6249277 Non-GAAP Financial Measures The Company believes non-GAAP financial measures are useful to investors because they exclude certain non-operating or non-recurring charges. The Company’s management excludes these non-operating or non-recurring charges when it internally evaluates the performance of the Company’s business and makes operating decisions, including internal budgeting, performance measurement and the calculation of bonuses and discretionary compensation. In addition, these non-GAAP measures more closely reflect the essential revenue generation activities of the Company and the direct operating expenses (resulting in or from cash expenditures) needed to perform these revenue generating activities. A reconciliation of net income calculated in accordance with GAAP and non-GAAP net income is provided in the tables immediately following the condensed consolidated balance sheets. The presentation of this additional information is not a substitute for results prepared in accordance with accounting principles generally accepted in the United States. About Vignette Vignette helps organizations improve interactions with customers, partners and associates by delivering highly personalized, interactive online experiences. Our early content management and delivery tools laid the groundwork for some of the Web’s most popular sites. Today, our award-winning Next-Generation Web solution powers some of the world’s most recognizable online brands and enables organizations to have more meaningful online interactions. Our Imaging and Workflow solution adds the ability to deliver and manage online and offline document-driven customer transactions. Vignette is headquartered in Austin, Texas with operations worldwide. Visit www.vignette.com. Forward-Looking Statements The statements contained in this press release that are not purely historical are forward-looking statements including statements regarding the Company’s expectations, beliefs, hopes, intentions or strategies regarding the future. Forward-looking statements include statements regarding Vignette’s products, future sales, market growth and competition. All forward-looking statements included in this press release are based upon information available to the Company as of the date hereof, and the Company assumes no obligation to update any such forward-looking statement. Actual results could differ materially from the Company’s current expectations. Factors that could cause or contribute to such differences include, but are not limited to, Future Losses, Limited Operating History, Fluctuation of Quarterly Revenues and Operating Results, Acquisition Integration, Competition, Dependence on a Small Number of Large Orders, Lengthy Sales Cycle and Product Implementation, Market Awareness of Our Product, Rapid Changes in Technology and New Products, and other factors and risks discussed in the Company’s reports filed from time to time with the Securities and Exchange Commission. Vignette and the V Logo are trademarks or registered trademarks of Vignette Corp. in the United States and other countries. All other names are the trademarks or registered trademarks of their respective companies. Contacts: Investor Contact: Pat Kelly Chief Financial Officer (512) 741-4727 pat.kelly@vignette.com Media Contact: David Tishgart Senior Manager, Public Relations (512) 741-4871 david.tishgart@vignette.com 1 Gartner, Inc. Magic Quadrant for Horizontal Portal Products, 2007, David Gootzit, Gene Phifer, Ray Valdes, August 24, 2007 VIGNETTE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) in thousands September 30, December 31, 2007 2006 ASSETS Current Assets: Cash and cash equivalents $ 132,526 $ 98,832 Short-term investments 31,160 105,622 Accounts receivable, net of allowances of $1,965 and $2,600, respectively 28,184 35,700 Prepaid expenses and other current assets 4,591 7,163 Total current assets 196,461 247,317 Property and equipment, net 6,194 6,899 Investments 36,909 19,251 Goodwill 119,178 119,722 Other Intangible assets, net 19,600 25,900 Other assets 1,884 2,063 Total assets $ 380,226 $ 421,152 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses $ 29,896 $ 34,570 Deferred revenue 35,745 35,717 Other current liabilities 4,799 7,762 Total current liabilities 70,440 78,049 Long-term liabilities, less current portion 3,422 5,316 Total liabilities 73,862 83,365 Stockholders' equity: Common stock, $0.01 par value; 500,000,000 shares authorized; 27,208,502 and 29,378,968 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively (net of treasury shares of 3,734,991 and 1,028,517 as of September 30, 2007 and December 31, 2006, respectively) 272 294 Additional paid-in capital 2,704,382 2,747,946 Accumulated other comprehensive income 2,471 2,176 Retained earnings (2,400,761 ) (2,412,629 ) Total stockholders' equity 306,364 337,787 Total liabilities and stockholders' equity $ 380,226 $ 421,152 VIGNETTE CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) in thousands, except per share data Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Revenue: Product license $ 8,038 $ 16,351 $ 38,014 $ 47,153 Services 35,509 32,951 101,140 97,843 Total revenue 43,547 49,302 139,154 144,996 Cost of revenue: Product license 428 495 1,113 1,831 Amortization of acquired technology 1,254 1,254 3,762 3,763 Services 14,338 15,131 46,325 44,845 Total cost of revenue 16,020 16,880 51,200 50,439 Gross profit 27,527 32,422 87,954 94,557 Operating expenses: Research and development 7,318 8,509 22,945 25,658 Sales and marketing 14,064 17,655 43,491 53,218 General and administrative 4,833 4,569 14,811 13,710 Business restructuring charges/(benefits) 43 (32 ) (117 ) 234 Amortization of intangible assets 846 938 2,538 2,813 Total operating expenses 27,104 31,639 83,668 95,633 Income (loss) from operations 423 783 4,286 (1,076 ) Other income, net 2,894 2,769 8,411 7,820 Income before provision for income taxes 3,317 3,552 12,697 6,744 Provision for income taxes 274 274 830 1,240 Net income $ 3,043 $ 3,278 $ 11,867 $ 5,504 Basic net income per common share $ 0.11 $ 0.11 $ 0.42 $ 0.19 Diluted net income per common share $ 0.11 $ 0.11 $ 0.42 $ 0.18 Shares used in computing net income per common share: Basic 27,155 29,759 27,988 29,628 Diluted 27,429 29,873 28,286 29,847 About Non-GAAP Financial Measures The Company provides non-GAAP measures for net income, operating incomeand net income per share data as supplemental information regarding the Company’s core business operational performance.The Company believes that these non-GAAP financial measures are useful to investors because they exclude certain non-operating or non-recurring charges.The Company’s management excludes these non-operating or non-recurring charges when it internally evaluates the performance of the Company’s business and makes operating decisions, including internal budgeting, performance measurement and the calculation of bonuses and discretionary compensation.In addition, these non-GAAP measures more closely reflect the essential revenue generation activities of the Company and the direct operating expenses (resulting in or from cash expenditures) needed to perform these revenue generating activities.Accordingly, management excludes amortization of acquired technology, stock-based compensation related to employee stock options The Company believes that providing the non-GAAP measures that management uses is useful to investors for two primary reasons.First, it provides a consistent basis for investors to understand the Company’s financial performance on a trended basis across many historical periods, particularly given the adoption of SFAS 123R at the beginning of fiscal year 2006 and the changes it has introduced for calculating stock-based compensation expenses relative to prior periods.And second, it allows investors to evaluate the Company’s performance using the same methodology and information as that used by the Company’s management. Non-GAAP measures are subject to material limitations as these measures are not in accordance with, or a substitute for, US GAAP and therefore the Company’s definition or interpretation may be different from similar non-GAAP measures used by other companies and independent financial analysts. However, the Company’s management compensates for these limitations by providing the relevant and detailed disclosure of the items excluded in the calculation of non-GAAP net income and net income per share, which should be supplementaly considered when evaluating the Company’s results.In addition, items such as amortization expense for certain intangible assets, stock compensation charges and one-time charges and gains that are excluded from non-GAAP net income and earnings per share can have a significant impact on earnings.Management compensates for these limitations by evaluating the non-GAAP measure together with the most directly comparable GAAP measure.The Company has historically provided non-GAAP measures to investors to supplement its GAAP results in order to help investors evaluate the company's core operating performance the way management does. Reconciliation of unaudited GAAP Operating Income, Net Income and Net Income Per Share to Non-GAAP Operating Income, Net Income and Net Income Per Share (Unaudited) in thousands except per share data Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 As Reported As Reported As Reported As Reported GAAP Operating Income (Loss) 423 783 4,286 (1,076 ) Amortization of acquired technology 1,254 1,254 3,762 3,763 Stock option expense (a) 690 371 1,710 1,718 Business restructuring charges/(benefits) 43 (32 ) (117 ) 234 Amortization of intangible assets 846 938 2,538 2,813 Adjusted Operating Income $ 3,256 $ 3,314 $ 12,179 $ 7,452 GAAP Net Income $ 3,043 $ 3,278 $ 11,867 $ 5,504 Amortization of acquired technology 1,254 1,254 3,762 3,763 Stock option expense (a) 690 371 1,710 1,718 Business restructuring charges/(benefits) 43 (32 ) (117 ) 234 Amortization of intangible assets 846 938 2,538 2,813 Gain on sale of patent - - (263 ) - Purchase accounting credit (54 ) (72 ) (150 ) (595 ) Adjusted Net Income 5,822 5,737 19,347 13,437 GAAP Net Income Per Share (diluted) $ 0.11 $ 0.11 $ 0.42 $ 0.18 Adjusted Net Income Per Share (diluted) $ 0.21 $ 0.19 $ 0.68 $ 0.45 Shares used in computing net income per share: Diluted 27,429 29,873 28,286 29,847 Supplemental Disclosure (a) For the nine months ended September 30, 2007 and September 30, 2006 the company excluded stock option expense of $1,710 thousand and $1,718 thousand, respectively, in its non-GAAP results which was attributable to the following cost categories: Cost of revenue services $151 thousand and $297 thousand, respectively; Research and development $223 thousand and $197 thousand, respectively; Sales and marketing $397 thousand and $484 thousand, respectively; and General and administrative $939 thousand and $740 thousand, respectively.For the three months ended September 30, 2007 and September 30, 2006 the company excluded stock option expense of $690 thousand and $371 thousand, respectively, in its non-GAAP results which was attributable to the following cost categories: Cost of revenue services $62 thousand and $80 thousand, respectively; Research and development $95 thousand and $58 thousand, respectively; Sales and marketing $195 thousand and ($16 thousand), respectively; and General and administrative $338 thousand and $249 thousand, respectively. The Company provides non-GAAP measures for net income, operating incomeand net income per share data as supplemental information regarding the Company’s core business operational performance.The Company believes that these non-GAAP financial measures are useful to investors because they exclude certain non-operating or non-recurring charges.The Company’s management excludes these non-operating or non-recurring charges when it internally evaluates the performance of the Company’s business and makes operating decisions, including internal budgeting, performance measurement and the calculation of bonuses and discretionary compensation.In addition, these non-GAAP measures more closely reflect the essential revenue generation activities of the Company and the direct operating expenses (resulting in or from cash expenditures) needed to perform these revenue generating activities.Accordingly, management excludes amortization of acquired technology, stock-based compensation related to employee stock options, amortization expense for certain acquired intangible assets, and one-time charges and gains. The Company believes that providing the non-GAAP measures that management uses is useful to investors for two primary reasons.First, it provides a consistent basis for investors to understand the Company’s financial performance on a trended basis across many historical periods, particularly given the adoption of SFAS 123R at the beginning of fiscal year 2006 and the changes it has introduced for calculating stock-based compensation expenses relative to prior periods.And second, it allows investors to evaluate the Company’s performance using the same methodology and information as that used by the Company’s management. Non-GAAP measures are subject to material limitations as these measures are not in accordance with, or a substitute for, US GAAP and therefore the Company’s definition or interpretation may be different from similar non-GAAP measures used by other companies and independent financial analysts.However, the Company’s management compensates for these limitations by providing the relevant and detailed disclosure of the items excluded in the calculation of non-GAAP net income and net income per share, which should be supplementaly considered when evaluating the Company’s results.In addition, items such as amortization expense for certain intangible assets, stock compensation charges and one-time charges and gains that are excluded from non-GAAP net income and earnings per share can have a significant impact on earnings.Management compensates for these limitations by evaluating the non-GAAP measure together with the most directly comparable GAAP measure.The Company has historically provided non-GAAP measures to investors to supplement its GAAP results in order to help investors evaluate the company's core operating performance the way management does.
